Case: 13-50651      Document: 00512583950         Page: 1    Date Filed: 04/03/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 13-50651                           April 3, 2014
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JESUS ABEL OSORIO-BAUTISTA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:13-CR-159-1


Before BENAVIDES, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Jesus Abel Osorio-Bautista (Osorio) appeals the sentence imposed
following his guilty plea conviction for illegal reentry following deportation in
violation of 8 U.S.C. § 1326. He contends that the district court procedurally
erred by relying on a clearly erroneous fact.            Osorio also argues that the
sentence is unreasonable because it is greater than necessary to accomplish
the sentencing goals set forth in 18 U.S.C. § 3553(a).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50651   Document: 00512583950   Page: 2     Date Filed: 04/03/2014




     Osorio has completed his term of imprisonment, has been released from
custody, and has been removed to Mexico.     The appeal of his sentence is
therefore moot. See United States v. Rosenbaum-Alanis, 483 F.3d 381, 382-83
(5th Cir. 2007). Accordingly, the appeal is DISMISSED.